PER CURIAM.
The Department of Health and Rehabilitative Services (HRS) seeks review of an order of Department of Commerce which dismissed HRS’s protest to respondent’s re*145quest that HRS reimburse it for unemployment compensation benefits paid to a former employee of HRS. We affirm.
It appears from the record that on May 1, 1974, an invoice for the quarter ending March 31, 1974, was mailed to HRS at its office in Jacksonville, Florida, advising HRS that its former employee, Hubert McGriff, had received benefits which it was required to reimburse the Department of Commerce and that any protest to the invoice must be filed within 15 days of the date of the invoice, as required by Section 443.08(4)(b)4, Florida Statutes (1975).1 HRS did not file its protest until May 31, 1974. We conclude that the director of the Division of Employment Security of the Department of Commerce properly dismissed the protest on jurisdictional grounds. See Department of Health and Rehabilitative Services v. Parrimon, 339 So.2d 1175 (Fla. 1st DCA 1976).
The petition for review is DENIED.
MILLS, Acting C. J., and ERVIN and BOOTH, JJ., concur.

. Section 443.08(4)(b)4 states in part:
The amount due specified in any bill from the division shall be conclusive on the organization unless, not later than 15 days after the bill was mailed to its last known address or otherwise delivered to it, the organization files an application for redetermination by the division, setting forth the grounds for such application.